 


 HR 6414 ENR: To amend title 23, United States Code, to extend the deadline for promulgation of regulations under the tribal transportation self-governance program.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 6414 
 
AN ACT 
To amend title 23, United States Code, to extend the deadline for promulgation of regulations under the tribal transportation self-governance program. 
 
 
1.Extension of deadline for promulgation of regulations under tribal transportation self-governance programSection 207(n)(1) of title 23, United States Code, is amended— (1)in subparagraph (B) by striking 21 months and inserting 42 months; and  
(2)in subparagraph (C) by striking 30 months and inserting 48 months.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 